Citation Nr: 1609403	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  09-28 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability, to include bipolar disorder and manic depression, and other than posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a psychiatric disability, to include bipolar disorder and manic depression, and other than PTSD.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral foot disability.

4. Entitlement to service connection for a bilateral foot disability. 

5. Entitlement to a rating higher than 10 percent for pseudofolliculitis barbae.

(The issue of whether there was clear and unmistakable error in a March 2007 Board decision that denied service connection for a psychiatric disability is the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to December 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2009 and July 2009 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a hearing before the Board in October 2015.  A transcript of the hearing testimony is in the claims file.

The Court of Appeals for Veteran Claims (Court) has held that a claim for service connection for a psychiatric disorder encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  Boggs v. Peake, 520 F.3d 1330   (Fed. Cir. 2008).  In reconciling these holdings, the Court held that when varying diagnoses are involved, in considering whether the claim presented is one to reopen or is a new claim to be adjudicated on the merits, "the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter."   Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs, 520 F.3d at 1337). 

Here, the Board denied service connection for a psychiatric disability in March 2007.  In November 2007 the Veteran filed a claim to reopen service connection for a bipolar disorder and manic depression.  Just as in the previous evidence of record, the Veteran maintained that he suffered from a psychiatric disorder as a result of his active service.  See, e.g., October 2015 Board hearing transcript.  Although the Veteran's current claim is focused on reopening service connection for bipolar disorder and manic depression, the Board will broaden the claim under Clemons, and consider whether new and material evidence has been submitted to reopen a broader psychiatric claim.  Further, subsequent to the January 2009 rating decision currently on appeal which denied to reopen the service connection claim for a psychiatric disability to include bipolar disorder and manic depression, the RO in a subsequent June 2011 rating decision denied service connection for PTSD, which the Veteran did not appeal and it became final.  Thus the issue to reopen service connection for a psychiatric disability is characterized as reflected on the title page.  

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System (VBMS) also have been reviewed and considered.  

The underlying issue of service connection for a psychiatric disability, to include bipolar disorder and manic depression, and other than PTSD; as well as the underlying issue of service connection for a bilateral foot disability, and a rating higher than 10 percent for pseudofolliculitis barbae are being addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. In a decision, dated in March 2007, the Board denied the Veteran's claim of service connection for a psychiatric disability. 
 
2. The additional evidence presented since the March 2007 Board decision relates to a previously unestablished fact necessary to substantiate the claim of service connection for a psychiatric disability. 

3. In a decision, dated in December 2004, the Board denied the Veteran's claim of service connection for a bilateral foot disability. 
 
4. The additional evidence presented since the December 2004 Board decision relates to a previously unestablished fact necessary to substantiate the claim of service connection for a bilateral foot disability. 


CONCLUSIONS OF LAW

1. The March 2007 Board decision that denied the Veteran's claims of entitlement to service connection for a psychiatric disability is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2015).

2. New and material evidence has been submitted since the previous denial of service connection for a psychiatric disability and the claim is reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014); 38 C.F.R. § 3.156 (2015).

3. The December 2004 Board decision that denied the Veteran's claims of entitlement to service connection for a bilateral foot disability is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2015).

4. New and material evidence has been submitted since the previous denial of service connection for a bilateral foot disability and the claim is reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable determination to reopen the claim of service connection for a psychiatric disability, to include bipolar disorder and manic depression, and other than PTSD, as well as the claim to reopen service connection for a bilateral foot disability, the only issues resolved herein, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the appellant in proceeding to decide the issues on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159.

During the October 2015 Board hearing, the undersigned discussed with the Veteran the issues on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Claims to Reopen

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination as to whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The Board in a decision in March 2007 denied entitlement to service connection for a psychiatric disability based on the determination that the Veteran's psychiatric disability was not present in service or manifested within one year of discharge from service, and is not etiologically related to service.  The Board in the decision in August 2004 denied service connection for a bilateral foot disability based on the determination that no chronic foot disability was present in service and any currently present foot disability is not etiologically related to service.  The Veteran was notified of the Board's decisions and the decisions became final.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100, 20.1104.

The evidence added to the record since the March 2007 Board decision, denying service connection for a psychiatric disability includes a December 2015 VA opinion whereby a VA psychiatrist, who has been treating the Veteran for a bipolar disorder, stated that based on the Veteran's self-reported history of being traumatized by his superiors during service, his mental illness is related to service.  The evidence added to the record since the December 2004 Board decision, includes the October 2015 Board hearing transcript whereby the Veteran testified that he had extensive foot problems during service.  The evidence also includes a January 2010 VA treatment record that shows the Veteran has pes planus.  

The Board finds that the evidence received is neither cumulative nor redundant of the evidence previously of record and raises a reasonable possibility of substantiating both claims.  As for the psychiatric disability, a medical professional addressed the relationship between the disability and service based on the Veteran's reported history.  As for the bilateral foot disability, the Veteran's testimony provides further elaboration on the foot problems he had in service.  Furthermore, the January 2010 VA treatment record documenting pes planus raises a reasonable possibility of substantiating the claim as service treatment records, which were of record at the time of the December 2004 Board decision, show that the Veteran was treated for pes panus.  The credibility of the evidence is presumed for the purpose of reopening the claims of service connection a psychiatric disability other than PTSD and a bilateral foot disability.  Thus the claims on these matters must be reopened.


ORDER

As new and material evidence has been submitted to reopen the claim of service connection for a psychiatric disability, to include bipolar disorder and manic depression, and other than PTSD, the appeal to this extent is allowed subject to further action as discussed herein below.  

As new and material evidence has been submitted to reopen the claim of service connection for a bilateral foot disability, the appeal to this extent is allowed subject to further action as discussed herein below.  


REMAND

As for the Veteran's psychiatric disability, the Veteran testified that during service he was beaten up by his superiors and had emotional and behavioral problems.  He stated that during service he received multiple article 15's as a result thereof.  Medical records show the Veteran's self-reported history of being treated for a bipolar disorder since he was separated from service.  See, e.g., May 2000 VA medical record.  Medical records, approximately three and half years after the Veteran was discharged from service show a diagnosis of mixed organic manic disorder.  See July 1984 VA treatment record.  In the December 2015 VA opinion, discussed above, the Veteran's VA psychiatrist, who has been treating him for bipolar disorder opined that based on the Veteran's reported history his mental illness is related to service.  It would be premature to grant the Veteran's claim based on the December 2015 opinion as the examiner's rationale consists of the Veteran's self-reported history, however further development remains necessary in light of this opinion and the other evidence of record.  

As for the Veteran's bilateral foot disability, service treatment records show that he needed arch support and was treated for bilateral pes planus.  See service treatment records dated in June 1980 and September 1980.  Treatment records during the current appeal period show that he has bilateral pes planus.  See January 2010 VA treatment record.  The Veteran in October 2015 testified that during service he felt a stinging sensation in his feet.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  

Thus a VA examination is warranted as there is competent evidence of a psychiatric disability to include bipolar disorder; bilateral pes planus, hallux valgus, right Achilles tendonitis, tylomas, and hammertoe; evidence suggesting that the disabilities may be related to service; and insufficient competent evidence of file to decide the claims.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As for the claim for a higher rating for pseudofolliculitis barbae, the Veteran was last afforded a VA skin examination in December 2008.  During the hearing his representative requested a contemporaneous VA examination as the Veteran is completely unable to shave and his last examination was several years ago.  He intimated that the condition had gotten worse.  The Court has held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Thus the Veteran should be afforded a new VA examination to the address the current level of severity of his pseudofolliculitis barbae.  

Lastly, in October 2015 the Veteran testified that he was receiving ongoing VA treatment for his psychiatric disability and would make an appointment for his bilateral foot disability.  Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file.  As the Veteran also testified that he received multiple article 15s during service, thus an effort should be made to ensure that all service personnel records are associated with the file.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran and his representative should be notified.

2. Contact the National Personnel Records Center and any other appropriate repository of records and obtain complete copies of the Veteran's service personnel records from November 1979 to December 1980.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran and his representative should be notified.

3. Afterwards, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of his psychiatric disability other than PTSD.  The claims file must be made available to the examiner for review of the case.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After reviewing the claims folder and examining the Veteran the examiner must:

a.) Identify/diagnose all current psychiatric disabilities, to include bipolar disorder and manic depression, and other than PTSD.  

b.) For each identified psychiatric disability, other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that it was incurred during service.  The examiner is asked to address the Veteran's contentions that he was abused by his superiors during service.  See October 2015 Board hearing transcript and December 2015 opinion from VA psychiatrist.  The examiner also is asked to comment on the July 1984 VA treatment record, dated a few years after the Veteran's discharge from service in December 1980, which shows a diagnosis of mixed organic manic disorder.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

4. Then, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of his bilateral foot disability.  The claims file must be made available to the examiner for review of the case.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After reviewing the claims folder and examining the Veteran the examiner must:

a.) Identify/diagnose all current bilateral foot disabilities.  The examiner is advised that during the current appeal period the Veteran's foot disabilities have been variously diagnosed as bilateral pes planus, hallux valgus, right Achilles tendonitis, tylomas, and hammertoe.  See VA treatment records dated in March 2009 and November2009.  

b.) For each identified bilateral foot disability the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that it was incurred during service.  The examiner is asked to address the Veteran's contentions that he experienced stinging in his feet during service as well as service treatment records that show he was treated for a fallen arch and pes planus during service.  See service treatment records dated in June 1980 and September 1980.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 
   
5. The Veteran must be afforded an appropriate VA examination to ascertain the nature and severity of his pseudofolliculitis barbae.  The claims file must be made available to the examiner for review.  All necessary special studies or tests must be accomplished.  The examiner must include appropriate and separate clinical findings to include the percentage of exposed area, percentage of entire body affected by the pseudofolliculitis barbae, and whether intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required indicating the duration for the past 12 months.  The examiner must also comment on the scarring associated with this disorder, to include the size of the scars, whether such scars are hypopigmented or hyperpigmented, whether the texture is abnormal, and whether the skin is indurated or inflexible.  
   
The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide an opinion he or she should explain why. 
   
6. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
   
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


